Citation Nr: 0727312	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for claimed degenerative 
joint disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965 with additional service in the Army Reserve 
and National Guard, to include periods of active duty for 
training from November 1982 to November 1983 and from 
February 1984 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in May 2007.  


FINDING OF FACT

The currently demonstrated degenerative joint disease of the 
knees was not present in service or during the presumptive 
period and is not shown to be due to any event or incident of 
the veteran's period of military service.  


CONCLUSION OF LAW

A chronic knee disorder, including degenerative joint disease 
of the knees, was not due to disease or injury that was 
incurred in or aggravated by service; nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 
106, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed degenerative joint disease of the knees.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

In this case, however, the evidence of record is not 
sufficient to link the veteran's claimed degenerative joint 
disease of the knees to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in November 2001, March 2005 and February 2006 
letters.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed April 2002 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Further, the RO readjudicated the appeal in a 
September 2006 Supplemental Statement of the Case. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training or from injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101, 106, 1110, 1131.

During service the veteran was seen for complaints of left 
knee pain in April 1965, after running.  Physical examination 
revealed no tenderness or swelling.  He was diagnosed with 
knee strain.  His June 1965 separation examination report, 
however, contains no notations indicating complaints or 
symptoms pertaining to the knees. Examination of the lower 
extremities was reported to be negative.

At the time of VA examination in August 1968 it was noted 
that the veteran had no complaints other than those relating 
to his hearing.  His gait was normal as was the examination 
of the musculoskeletal system.  

An Army Reserve examination in March 1982 shows no complaints 
relating to the knees and examination of the lower 
extremities was negative.  Similarly a National Guard 
examination dated in August 1989 reflects no indication of 
knee complaints or disability.

In a July 2000 private facility treatment record, the veteran 
complained of several years of bilateral knee pain that 
increased recently as a result of sitting for a prolonged 
period of time.  He reported that his knees hurt around the 
patella while walking up hills or after sitting for a 
prolonged time.  The examiner noted the veteran worked in 
construction and knelt quite frequently.  The veteran was 
diagnosed with knee bursitis.

In a December 2000 VA treatment record, the veteran 
complained of bilateral knee pain that began five months 
earlier.  He reported no specific trauma to the knees but 
reported his knees seemed weaker and it was becoming more 
difficult for him to climb stairs.  Examination showed no 
erythema or swelling of the joints.  The veteran was 
diagnosed with bilateral knee pain.

In an August 2001 private facility record, the veteran 
reported he was in good health with no musculoskeletal 
complaints until May 2000.  Around that time he was pushing 
himself off the floor with weight on his left knee and 
developed significant left medial knee pain.  As a result he 
favored his left knee and began pushing against his right 
knee and subsequently developed severe right knee pain.  
Since that incident, he had experienced chronic bilateral 
knee pain, left greater than right.  He reported that his 
ability to walk was markedly diminished.  He worked as a 
contractor and felt that he was sufficiently fit to fulfill 
his job obligations.  X-rays also were consistent with mild 
osteoarthritis. 

During a February 2002 VA examination, the veteran reported 
that his knees became painful one and one-half years earlier.  
He believed the knee pain to be a result of all the running 
he was required to do for service.  The examiner noted the 
one incident of left knee strain from the service medical 
records.

The veteran was diagnosed with bilateral advanced knee 
degenerative joint disease with mild-moderate strain.

In a May 2007 private treatment record, the examiner recorded 
the veteran's reported history of knee pain due to service.  
The veteran reported that as a member of the Army Reserves he 
had to run approximately 20 miles a week to maintain his 
required military weight.  The doctor opined that due to the 
veteran's reported history of knee problems, there was a more 
probable than not relation that the veteran's arthritis was 
caused by excessive running to maintain his military weight. 
The report does not reflect that the physician reviewed any 
medical records or conducted an examination of the veteran's 
knees.

The veteran contends that he is entitled to service 
connection for a knee disability, now diagnosed as arthritis, 
which primarily developed as a result of the running he was 
required to do in military service and to keep himself 
physically fit while serving in the Reserve and National 
Guard.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical evidence.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds the May 2007 private record to be of limited 
probative value because there is no indication that the 
opinion was based on a thorough review of a veteran's medical 
history, as contained in his claims file.  See Miller v. 
West, 11 Vet. App. at 348 (1998); see also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).  For example, 
the private doctor did not make reference to records dated in 
2000 and 2001 which suggest that the veteran's knee symptoms 
were of fairly recent onset and, in fact, which he attributed 
to an episode in May 2000, when he was pushing himself off 
the floor.  Nor did the private doctor consider the effects 
of the veteran's construction job, which was reported to 
require frequent kneeling.  Moreover, the doctor's statement 
appears to suggest that the veteran's complaints and symptoms 
of knee pain were ongoing from the time of his active service 
in the early 1960s, whereas the objective record, including 
Reserve and National Guard examinations shows that they were 
not.  

By contrast, the Board notes that the combination of the July 
2000, December 2000, August 2001 and February 2002 VA and 
private medical facility records indicate that the knee 
disorder began long after service.  In this regard, the Board 
notes, that the first evidence of record of knee pain 
subsequent to service was July 2000, some 35 years after 
active duty service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Further, the Board observes that the veteran simply has not 
provided any competent evidence of disability resulting from 
injury incurred or aggravated while performing active duty 
for training or inactive duty training.  See 38 U.S.C.A. §§ 
101, 106, 1110, 1131.  The veteran's testimony, indicated in 
his February 2006 RO hearing and May 2007 Board hearing, that 
he had to run to keep his weight down and maintain physical 
fitness because he could be called up for Reserve duty at any 
time suggests that at least some of the time running was 
while he was in civilian status, that is, not on active duty, 
active duty for training, or inactive duty training.  Even 
assuming that most of the time spent running was during a 
period of military service, the Board is constrained to note 
that, while the veteran is competent to testify to symptoms 
capable of lay observation, such as knee pain, he has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly this claim must be 
denied.


ORDER

Service connection for a knee disorder, to include 
degenerative joint disease of the knees, is denied.



____________________________________________
N.R. Robin
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


